1Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: [0034], line 4 reference number 202 is not present in the drawings dated 03/23/2020.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The use of the term Wi-Fi mentioned in [0025], line 10; Bluetooth mentioned in [0025], line 10; WiFi mentioned in [0040], line 3, which are trade names/marks used in commerce, have been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Sensing Unit
Claim 1, line 5, regarding “the sensing unit communicates with the control unit and the warning unit communicates with the control unit; the sensing unit acquires at least one type of environmental data, transmit the at least one type of environmental data to the control unit”.
Support for the term “sensing unit” can be found in [0020], lines 9-15 of the Specification dated 03/23/2020, which explains that the sensing unit can adopt temperature and humidity sensor, sound sensor, light sensor or carbon monoxide sensor to monitor and detect the temperature and humidity, sound light and carbon monoxide in the environment.  The sensing unit includes different sensors to form a combination of sensors.
Control Unit
Claim 1, line 8, regarding “the control unit transmit a control signal to the warning unit”; 
Claim 2, lines 2-3, regarding “the control unit controls the switch of the switch unit”;
Claim 3, line 1-3, regarding “the control unit processes the at least one type of environmental data, generates the control signal and transmits the control signal to the switch unit to control the switch of the switch unit”;
Claim 6, lines 1-3, regarding “the control unit receives a first signal from the user smart terminal or device, and sends a second signal to the switch unit to control the switch of the switch unit”;
Claim 7, lines 1-3, regarding “the control unit receives a first signal from the user smart terminal or device, and sends a second signal to the switch unit to control the switch of the switch unit”;
Support for the term “control unit” can be found in [0021], line 1 of the Specification dated 03/23/2020.  This section explains that the control unit is a central processor.  Further, [0021], Lines 10-11 also state, that the control unit can be MCU, i.e. micro control unit, also known as single-chip microcomputer.
Warning Unit
Claim 1, lines 5-6, regarding “the warning unit communicates with the control unit”;
Claim 1, lines 8-9, regarding “the warning unit receives and executes the control signal”; 
Support for the term “warning unit” can be found in [0022], line 1 of the Specification dated 03/23/2020.  This section explains that the warning unit includes an indicator light unit that would emit warning light including different combinations of light color and brightness.  Further, [0023], lines 1, explains the warning unit includes a speaker unit, which can emit a warning sound with a warning light, and the emission of the warning sound and light can be set to be effected simultaneously or independently.
Wireless Transmission Unit
Claim 4, lines 2-4, regarding “the wireless transmission unit communicates with the control unit; the wireless transmission unit transmits a message to a user smart terminal or device through wireless transmission”;
Claim 5, lines 2-4, regarding “the wireless transmission unit communicates with the control unit; the wireless transmission unit transmits a message to a user intelligent terminal through wireless transmission”;

Switch Unit
Claim 2, lines 1-2, regarding “the switch unit communicates with the control unit”;
Claim 8, lines 1-2, regarding “the switch unit communicates with at least one electric circuit”
Support for the term “switch unit” can be found in [0027], lines 4-5, which explain that the switch unit can be a circuit breaker or a control relay.
Power Supply Unit
Claim 14, lines 3-4, regarding “a power supply unit communicates with the sensing component through the conductive copper strip and the conductive plate”.
Support for the term “power supply unit” can be found [0034], lines 1-8, where particularly on lines 5-8 it states The conductive copper strip 202 transmits the electric potential to the power supply unit 204 due to the conductivity of the conductive plate 203, and then transforms it into 5V or 12V current through the power supply unit 204 to supply power to the PCBA board so that the electronics on the PCBA function properly.  Therefore the power supply unit is understood to be a transformer which changes the voltage from the 220V public power supply down to 5V or 12V to supply power to the PCBA board.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

------

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
“the warning unit” in claims 9 and 10.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.


Claim Objections
Claims 7, 8, 12 are objected to because of the following informalities:  
Claim 7, lines 1-2, “the user smart terminal or device” lacks antecedent basis.
Claim 8, line 2, regarding “the switch of the electric circuit”, the language ‘the switch’ lacks antecedent basis.
Claim 12, line 5, “the bottom surface” lacks antecedent basis.
Appropriate correction is required.

 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weinberger US 6552888 B2.
	In reference to claim 1, Weinberger teaches a sensing component (shown figure 1) comprising: a sensing unit (50-56); a warning unit (102); a control unit (100); wherein the sensing unit communicates with the control unit (see col. 5, lines 34-41) and the warning unit communicates with the control unit (see fig. 1 and figure 9 where 102 connects to pin number 2 of the micro-controller 100) ; the sensing unit acquires at least one type of environmental data, transmit the at least one type of environmental data to the control unit (see col. 8, lines 14-18 which mentions that 100 processes the signals from the sensors); the control unit transmit a control signal to the warning unit, and the warning unit receives and executes the control signal (see col. 7, lines 55-63).
	In reference to claim  2, Weinberger teaches further comprising a switch unit (40; fig. 1), wherein the switch unit communicates with the control unit and the control unit controls the switch of the switch unit (see col. 8, lines 14-19 which mentions that 100 triggers the relay 40).
	In reference to claim  3, Weinberger teaches the control unit processes the at least one type of environmental data, generates the control signal and transmits the control signal to the switch unit to control the switch of the switch unit (see col. 8, lines 14-19 which mentions that 100 analyzes input from the sensors, which in turns triggers the relay 40).
	In reference to claim  8, Weinberger teaches the switch unit (40) communicates with at least one electric circuit (not shown, but the device plugged into 15.  See col. 2, lines 37-42 which mentions that a switching device can be plugged into the smart outlet), and the switch of the electric circuit (pertaining to the ON/OFF switch of an electrical device.  Col. 2, lines 54-57 mentions that when the power switch of the device is turned on and the circuit is electrically completed, can the device draw power and operate.  Therefore, the ON/OFF switch of the electric circuit is seen to be able to provide power to the device) is controlled by the switch of the switch unit (i.e. the switch of the switch unit is able to control current flow by interrupting the ability of the switch of the electric circuit to be able to provide power to electric device).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Weinberger US 6552888 B2 in view of Karc et al. US 20190221958 A1.
In reference to claim  4, Weinberger substantially teaches the invention as claimed.
However Weinberger does not teach further comprising a wireless transmission unit, wherein the wireless transmission unit communicates with the control unit; the wireless transmission unit transmits a message to a user smart terminal or device through wireless transmission, and the message includes a data transmitted from the wireless transmission unit to the control unit and a data transmitted from the control unit to the wireless transmission unit.
Karc teaches of a wireless transmission unit (424; fig. 4), wherein the wireless transmission unit communicates with the control unit (414; fig. 4) (see [0048], lines 3-5 which mentions 414 transmitting/receiving RF signals); the wireless transmission unit transmits a message to a user smart terminal or device through wireless transmission ([0048], lines 8-20 mentions the control unit 414 operates to adjust the intensity of the lighting load 404 in response to digital messages received via RF signals and the control unit 414 provides of feedback information regarding power delivered to lighting load 404 being transmitted through 424.  This is understood that the device interacts with a user smart terminal/device), and the message includes a data transmitted from the wireless transmission unit to the control unit and a data transmitted from the control unit to the wireless transmission unit ([0048], lines 5-8 mention 414 transmitting/ receiving RF signals through 424).  Using the teaching of Karc to modify Weinberger to arrive at result of claim 4 is seen as an obvious modification.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Karc to modify Weinberger in order to utilize wireless transmission’s ability to operate electronic devices without being restricted by distance and accessibility.
In reference to claim  5, Weinberger substantially teaches the invention as claimed.
However Weinberger does not teach comprising a wireless transmission unit, wherein the wireless transmission unit communicates with the control unit; the wireless transmission unit transmits a message to a user intelligent terminal through wireless transmission, and the message includes a data transmitted from the wireless transmission unit to the control unit and a data transmitted from the control unit to the wireless transmission unit.
Karc teaches comprising a wireless transmission unit (424; fig. 4), wherein the wireless transmission unit communicates with the control unit (414) (see [0048], lines 3-5 which mentions 414 transmitting/receiving RF signals); the wireless transmission unit transmits a message to a user intelligent terminal through wireless transmission ([0048], lines 8-20 mentions the control unit 414 operates to adjust the intensity of the lighting load 404 in response to digital messages received via RF signals and the control unit provides feedback information regarding power delivered to lighting load 404 being transmitted through 424.  This is understood that the device interacts with a user intelligent terminal), and the message includes a data transmitted from the wireless transmission unit to the control unit and a data transmitted from the control unit to the wireless transmission unit ([0048], lines 5-8 mention 414 transmitting/ receiving RF signals through 424).  Using the teaching of Karc to modify Weinberger to arrive at result of claim 5 is seen as an obvious modification.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Karc to modify Weinberger in order to utilize wireless transmission’s ability to operate electronic devices without being restricted by distance and accessibility.
In reference to claim  6, Weinberger substantially teaches the invention as claimed.
However Weinberger does not teach the control unit receives a first signal from the user smart terminal or device, and sends a second signal to the switch unit to control the switch of the switch unit.
Karc teaches the control unit (414) receives a first signal from the user smart terminal/device  and sends a second signal to a component (410; fig. 4) to control the component (410).  Using the teachings of Karc to modify Weinberger to arrive at the results of claim 6 is seen as an obvious modification.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Karc to modify Weinberger in order to utilize wireless transmission’s ability to operate electronic devices without being restricted by distance and accessibility.
In reference to claim  7, Weinberger substantially teaches the invention as claimed.

Karc teaches the control unit (414) receives a first signal from the user smart terminal/device and sends a second signal to a component (410; fig. 4) to control the component (410).  Using the teachings of Karc to modify Weinberger to arrive at the results of claim 7 is seen as an obvious modification.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Karc to modify Weinberger in order to utilize wireless transmission’s ability to operate electronic devices without being restricted by distance and accessibility.

Claims 9, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Weinberger US 6552888 B2 in view of Nguyen 5485356
In reference to claim  9, Weinberger teaches the warning unit (102) comprises an indicator light unit (see col. 7, lines 60-63 which mentions 102 as indicator light) that conveys environmental data.  In figure 9, two LED lights 102 are shown.
However Weinberger does not teach wherein light color and/or brightness of the indicator light unit change according to the environmental data.
Nguyen teaches the light color of the indicator light unit changes.  Col. 7, lines 37-46 mentions of indicator lights of differing colors can be used.  The different colors convey different information about the electrical device to the user.  Using the teachings of Nguyen to modify Weinberger to arrive at the results of claim 9 is seen as an obvious modification.

In reference to claim  10, Weinberger substantially teaches the invention as claimed.
However Weinberger does not teach wherein the warning unit further comprises a speaker unit, and wherein the speaker unit sends out a corresponding sound according to the environmental data or the sound effect is controlled by the user smart terminal or device.  
Nguyen col. 7, lines 33-38 mention that an audible tone can be used in addition to the indicator lights.  Using the teachings of Nguyen to modify Weinberger to arrive at the results of claim 10 is seen as an obvious modification.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Nguyen to modify Weinberger to provide a audible indicator to easily inform the user of the condition of the sensing component.


Claims 11 -13 are rejected under 35 U.S.C. 103 as being unpatentable over Weinberger US 6552888 B2 in view of Murphy et al. 4872081.
In reference to claim  11, Weinberger teaches the sensing component of claim 1.
However Weinberger does not teach a base; wherein the base includes a mounting groove, and the sensing component is embedded into a confined space of the mounting groove.
Murphy teaches a base (14; fig. 5); the base includes a mounting groove (interior space of 14 that is formed by walls 72, 74; fig. 8), and the component (94; fig. 5) is embedded into a confined space (i.e. the space formed by walls 72, 74 that receive PCB 94) of the mounting groove.  Weinberger teaches the components of FIG 1 are provided on a PCB board (see Weinberger’s Claim 6 found in  col. 9, lines 8-10), therefore there is a PCB inside the safety electrical outlet (15; fig. 2).  Using the teaching of Murphy to modify Weinberger to arrive at the results of claim 11 is seen as an obvious modification.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Murphy to modify Weinberger in order to provide structure to surely secure the sensing component within the base of the socket.
In reference to claim  12 , Weinberger substantially teaches the invention as claimed.
However Weinberger does not teach wherein the mounting groove includes an upper limit plate, a side limit surface, a bottom limit surface and a bottom support plate; wherein the upper limit plate, the side limit surface, and the bottom limit surface form the confined space; wherein the bottom support plate is positioned on the bottom surface of the mounting groove and extends upward to support a printed circuit board; the height of the bottom support plate is shorter than the height of the side limit surface;  the sensing component is positioned into the confined space and the bottom of the sensing component engages with the bottom support plate.
Murphy teaches the mounting groove (interior space of 14 that is formed by 72, 74) includes an upper limit plate (74; fig. 8), a side limit surface (72; fig. 8), a bottom limit surface (bottom wall of 14; fig. 5,  See A; image below) and a bottom support plate (146; fig. 5, 9); wherein the upper limit plate, the side limit surface, and the bottom limit surface form the confined space; wherein the bottom support plate (146) is positioned on the bottom surface (A) of the mounting groove and extends upward to support a printed circuit board (See col. 7, lines 1-3 state that 146 inserts into opening 152 of the PCB.  Col. 2, lines 45-50 state that the post assist in proper alignment of the PCB during assembly.  For the purpose of examination “support a printed circuit board” is interpreted as assisting a printed circuit board); the height of the bottom support plate (142) is shorter than the height of the side limit surface (See fig. 9, where 146 is shorter than the end wall 72 of 14); the component (94) is positioned into the confined space and the bottom of the component (i.e. the bottom of 90; fig. 5, 9 which is a structure that a part of the component 94) engages with the bottom support plate (146).  In other words, Murphy’s mounting groove has structure that supports the PCB that is mounted in the mounting groove.  Using teachings of Murphy to modify Weinberger to arrive at the results of claim 9 is seen as an obvious modification.  Further, forming structure within a mounting groove to support a PCB is seen as an obvious modification.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Murphy to modify Weinberger in order to provide structure to surely secure the sensing component within the base of the socket.


    PNG
    media_image1.png
    463
    755
    media_image1.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Murphy to modify Weinberger in order to provide structure to surely secure the sensing component within the base of the socket.
In reference to claim  13, Weinberger substantially teaches the invention as claimed.
However Weinberger does not teach wherein the side limit surface includes a protruding part; the protruding part engages with the sensing component.
(viewing “engaging with” to mean interacting with) the component (94.  Col. 7, lines 3-8 mention that proper positioning of the board is provided by ‘142’ extends through the openings in the board).
Murphy teaches of a surface includes a structure (146; fig. 5) that engages with (i.e. provides support) the component (i.e. the bottom of 90; fig. 9, which is a structure that a part of the component 94, engages with 146).  Forming structure(s) to protrude from side surfaces is seen as an obvious modification.  Using the teachings of Murpy to modify Weinberger to arrive at the results of claim 13 is seen as an obvious modification.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Murphy to modify Weinberger in order to provide ample structure to surely secure the sensing component within the base of the socket.


Claims 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Weinberger US 6552888 B2 and Murphy et al. 4872081 as applied to claim 12, further in view of Benoit et al. US 9030789 B2.
In reference to claim  14, Weinberger substantially teaches the invention as claimed.
However Weinberger does not teach the bottom support plate further comprises a slot; a conductive copper strip is positioned on the slot; a conductive plate engages with the conductive copper strip; a power supply unit communicates with the sensing component through the conductive copper strip and the conductive plate.
Benoit teaches the bottom support plate (the back of 10 shown in figure 23) further comprises a slot (opening in 10 that receives 20); a conductive copper strip (3160, 3180, 3200; fig. 23) is positioned on the slot; a conductive plate (inner cores of conductors 3162, 3182, 3202; fig. 26) engages with the conductive copper strip (see fig. 26); a power supply unit (20; fig. 23) communicates (i.e. provides energy to 106) with the component (106; fig. 29) through the conductive copper strip and the conductive plate.  Using the teachings of Benoit to modify Weinberger to arrive at the results of claim 14 is seen as an obvious modification.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Benoit to modify Weinberger in order to surely supply electrical energy to allow the sensing component to operate.  The sensing component still operates in the socket, therefore new results are not produced.
In reference to claim  15, Weinberger substantially teaches the invention as claimed.
However Weinberger does not teach a lampshade is positioned on the base; the lampshade is positioned on the indicator light unit.
Benoit teaches of a lampshade (1110; fig. 32) is positioned on the body (1104); the lampshade is positioned on a light (see col. 20, line 38 which mentions a light source under lens cover 1110). Using the teachings of Benoit to modify Weinberger to arrive a the results of claim 15 is seen as an obvious modification.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Benoit to modify Weinberger in order to provide suitable protection of the indicator light from physical damage.

Conclusion
The prior art listed on PTO form 892 that is made of record is considered pertinent to applicant's disclosure because it shows the state of the art with respect to applicant's claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS SLOAN CHAMBERS whose telephone number is (571)272-6813. The examiner can normally be reached M-F 8:30a.m.-5:00p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS S CHAMBERS/               Primary Examiner, Art Unit 2831                                                                                                                                                                                         11/19/2021